     Case 2:21-cv-01528-FMO-PD Document 12 Filed 04/19/21 Page 1 of 3 Page ID #:30



1

2

3

4

5

6

7                                       UNITED STATES DISTRICT COURT
8                                  CENTRAL DISTRICT OF CALIFORNIA
9

10   LUIS MARQUEZ,                                )    Case No. CV 21-1528 FMO (PDx)
                                                  )
11                         Plaintiff,             )
                                                  )
12                 v.                             )    ORDER DISMISSING ACTION WITHOUT
                                                  )    PREJUDICE
13   PEDESTAL CAPITAL II, LLC,                    )
                                                  )
14                         Defendant.             )
                                                  )
15

16          On March 8, 2021, the court issued a Standing Order Re: ADA Accessibility Cases (see
17   Dkt. 9, Court’s Order of March 8, 2021), which ordered plaintiff Luis Marquez (“plaintiff”) to file a
18   request for entry of default no later than seven days after the time the response to the complaint
19   would have been due by the defendant. (Id. at 2). The court admonished plaintiff that “failure to
20   seek entry of default within seven [] days after the deadline to file a response to the complaint shall
21   result in the dismissal of the action and/or the defendant against whom entry of default should
22   have been sought.” (Id. at 2-3) (citing Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S.
23   626, 629-30, 82 S.Ct. 1386, 1388 (1962)).
24          Here, defendant Pedestal Capital II, LLC (“defendant”) was served with the summons and
25   complaint on March 8, 2021, by substituted service, and the summons and complaint were mailed
26   to defendant on March 9, 2021. (See Dkt. 11, Proof of Service at 1). Accordingly, defendant’s
27   responsive pleading to the Complaint was due no later than April 9, 2021. See Cal. Civ. Proc.
28   Code § 415.20(a) (Substituted service “is deemed complete on the 10th day after the mailing”);
     Case 2:21-cv-01528-FMO-PD Document 12 Filed 04/19/21 Page 2 of 3 Page ID #:31



1    Fed. R. Civ. P. 12(a); Fed. R. Civ. P. 4(e). As of the date of this Order, defendant has not
2    answered the Complaint, nor has plaintiff filed a request for entry of default. (See, generally, Dkt.).
3            A district court may dismiss an action for failure to prosecute or to comply with court orders.
4    Fed. R. Civ. P. 41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388 (authority to dismiss for failure
5    to prosecute necessary to avoid undue delay in disposing of cases and congestion in court
6    calendars); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (district court may dismiss
7    action for failure to comply with any court order). Dismissal, however, is a severe penalty and
8    should be imposed only after consideration of the relevant factors in favor of and against this
9    extreme remedy. Thompson v. Housing Auth. of Los Angeles, 782 F.2d 829, 831 (9th Cir.1986).
10   These factors include: “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s
11   need to manage its docket; (3) the risk of prejudice to defendants/respondents; (4) the availability
12   of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits.”
13   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik, 963 F.2d at 1260-61); see
14   Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 891 (9th Cir. 2019) (“By its plain text,
15   a Rule 41(b) dismissal . . . requires ‘a court order’ with which an offending plaintiff failed to
16   comply.”). “Although it is preferred, it is not required that the district court make explicit findings
17   in order to show that it has considered these factors and [the Ninth Circuit] may review the record
18   independently to determine if the district court has abused its discretion.” Ferdik, 963 F.2d at
19   1261.
20           Having considered the Pagtalunan factors, the court is persuaded that this action should
21   be dismissed for failure to comply with a court order and failure to prosecute. Plaintiff’s failure to
22   file a request for entry of default hinders the court’s ability to move this case toward disposition and
23   indicates that plaintiff does not intend to litigate this action.           In other words, plaintiff’s
24   “noncompliance has caused [this] action to come to a complete halt, thereby allowing [him] to
25   control the pace of the docket rather than the Court.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990
26   (9th Cir. 1999) (internal quotation marks omitted). Further, plaintiff was warned that failure to file
27   a request for entry of default would result in a dismissal of the action for lack of prosecution and
28   failure to comply with a court order. (See Dkt. 9, Court’s Order of March 8, 2021, at 2-3); see also

                                                         2
     Case 2:21-cv-01528-FMO-PD Document 12 Filed 04/19/21 Page 3 of 3 Page ID #:32



1    Ferdik, 963 F.2d at 1262 (“[A] district court’s warning to a party that his failure to obey the court’s
2    order will result in dismissal can satisfy the consideration of alternatives requirement.”) (internal
3    quotation marks omitted). Thus, having considered the Pagtalunan factors, the court is persuaded
4    that the instant action should be dismissed for failure to comply with a court order and failure to
5    prosecute.
6           Based on the foregoing, IT IS ORDERED that judgment be entered dismissing this action,
7    without prejudice, for failure to prosecute and comply with the orders of the court.
8    Dated this 19th day of April, 2021.
                                                                               /s/
9                                                                      Fernando M. Olguin
                                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
